Citation Nr: 0902868	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for depressive 
disorder, not otherwise specified (NOS), currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran had active service from May 2001 until October 
2001 and from April 2002 until April 2003, and service with 
the Army National Guard of Puerto Rico form May 2000 until 
June 2004.

When this issue was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  A June 2008 rating decision assigned a 30 
percent evaluation to the veteran's depressive disorder, NOS, 
effective from April 2003, the date of the claim.  The case 
is now before the Board for final appellate consideration.

A June 2008 deferred rating decision noted that with the 30 
percent evaluation, the veteran satisfied the schedular 
criteria for a total rating based on individual 
unemployability (TDIU) and requested that he be provided a VA 
Form 21-8940.  The record before the Board does not reflect 
that the veteran has been provided this form.  The Board 
refers this issue to the RO for proper development.  


FINDING OF FACT

The competent medical evidence does not reflect that the 
veteran's depressive disorder, NOS, results in 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory, impaired judgment; 
or impaired abstract thinking.






CONCLUSION OF LAW

The criteria for an evaluation n excess of 30 percent for 
depressive disorder, NOS, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a May 2008 letter 
provided Dingess notice.  This was followed by readjudication 
in the June 2008 rating decision.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the October 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  

The veteran has been represented by a service organization 
during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 
438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
August 2005 statement of the case and December 2006 
supplemental statement of the case set forth the pertinent 
rating criteria.  This was followed by readjudication in the 
June 2008 rating decision.  

Moreover, the veteran demonstrated actual knowledge of what 
is needed to support his claim.  In his May 2005 Notice of 
Disagreement, the veteran indicated that his service-
connected conditions rendered him unable to work.  The 
veteran reiterated the fact that his service-connected 
conditions prevented him from working in the September 2005 
Substantive Appeal.  These statements reflect that the 
veteran had knowledge that disability evaluations are based 
upon the effect of the disabilities on daily life and 
employment.

Overall, these factors show that the notice deficiencies did 
not affect the essential fairness of the adjudication, 
rebutting the presumption of prejudice.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted VA outpatient 
treatment records.  He was afforded VA examinations in 
February 2004 and June 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

In this regard, the Board observes that the RO obtained 
medical records from the Social Security Administration (SSA) 
in April 2006, although no SSA determination had been made at 
that time.  During a June 2008 VA psychiatric examination, 
the veteran reported receiving a favorable SSA determination 
in September 2007.  The RO has not obtained this decision.  
However, at that time the veteran himself related that his 
unemployment was due to his service-connected back 
disability, not his service-connected depressive disorder.  
He has not related that any additional SSA records would be 
part or relevant to the current claim.  Accordingly, no 
additional development is required with respect to SSA 
records.

In light of the foregoing, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran generally 
contends that his service-connected depressive disorder 
warrants a higher evaluation and has required increased 
medication.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A 50 percent evaluation is warranted by major depressive 
disorder resulting in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's 
depressive disorder, NOS.  The evidence of record does not 
show that this disability meets the criteria for a 50 percent 
evaluation.

VA outpatient treatment reports dated during the appeal 
period show outpatient psychiatric treatment.  Several 
records specify that the veteran had no suicidal or homicidal 
ideations, delusions, or hallucinations.  A May 2004 mini-
mental status assessment noted that the veteran had sadness, 
anxiety, irritability, frustration, isolation and insomnia.  
The veteran's score was 29/30, indicating that he was within 
normal limits.  

The report of  February 2004 VA examination provides that the 
examiner reviewed the veteran's claims file and CPRS files, 
and sets forth the relevant medical history and the veteran's 
current contentions.  

On examination, the veteran was clean, adequately dressed and 
groomed, alert and oriented times three.  His mood was 
depressed and his affect was constricted.  His attention, 
concentration and memory were good.  Speech was somewhat 
slurred due to over-sedation.  He was not hallucinating, was 
not suicidal or homicidal, and had fair insight and judgment 
and good impulse control.  The examiner noted that there were 
no reports of impairment of thought processes or 
communication, or inappropriate behavior.  The Axis I 
diagnosis was depressive disorder, NOS.  The Axis V current 
Global Assessment of Functioning (GAF) score was 65.

The report of a June 2008 VA examination provides that the 
examiner reviewed the veteran's claims file, and sets forth 
the relevant medical history and the veteran's current 
contentions.  The veteran's current treatment consisted of a 
prescription anti-depressant and individual psychotherapy.  
He had stopped seeing his VA psychiatrist.  He instead saw a 
private psychiatrist who kept the veteran's medication the 
same, so the veteran received his prescription from his VA 
primary care provider.  The veteran reported periods of 
irritability, anger and frustration over his physical 
condition.  He reported that his symptoms were of variable 
frequency and moderate severity.  He was married and lived 
with his wife.

On examination, the veteran was clean, neatly groomed and 
appropriately dressed.  Psychomotor activity was unremarkable 
and his speech was spontaneous, clear and coherent.  His 
affect was normal and has attention was intact.  He was 
oriented to person, time and place.  His thought process was 
unremarkable and his thought content was preoccupied with one 
or two topics.  He had no delusions, understood the outcome 
of behavior and partially understood that he had a problem.  
The veteran had no hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal 
thought, or suicidal thoughts. He had fair impulse control 
with episodes of violence, including an episode with his 
nephew around 2005 and arguments with his mother when she was 
taken advantage of by other family members.  He was able to 
maintain minimum personal hygiene and had no problems with 
activities of daily living.  Remote, recent and immediate 
memory were normal.  The veteran was not currently employed.  
He was studying for a bachelor's degree in computer 
programming, although he was not studying that semester due 
to pending surgery for his service-connected back disability.  
He noted some problems with a teacher that he felt 
discriminated against him.  He reported the situation to the 
university and the authorities, who had received other 
reports about the teacher.  The veteran said that he was 
unemployed due to his service-connected back condition and 
referred to having been given SSA benefits in September 2007.

The Axis I diagnosis was mood disorder due to medical 
condition, depressed.  The Axis V current Global Assessment 
of Functioning (GAF) score was 60.  The examiner described 
this as representing moderate impairment of social and 
occupational functioning.  There was no total occupational 
and social impairment due to the signs and symptoms of the 
veteran's mental disorder.  The signs and symptoms did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood or school.  They did result in reduced 
reliability and productivity.  He underwent episodes of 
irritability, poor frustration tolerance and frustration on 
account of his physical condition.  

The foregoing records fail to show such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
or impaired abstract thinking.  Diagnostic Code 9434.

The veteran's GAF scores also constitute evidence against an 
evaluation in excess of 30 percent.  By definition, the GAF 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2008).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score between 
51 and 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  
Thus, in the present case the veteran's GAF scores show that 
his depressive disorder symptoms have ranged from moderate to 
mild.

The Board is aware of the veteran's own assertions as to the 
severity of his depressive disorder.  However, these 
contentions do not support his claim.  A lay person is 
competent to describe the features or symptoms of an injury 
or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  A lay person, however, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Despite the veteran's contentions, the medical record before 
the Board shows that the manifestations of his depressive 
disorder, NOS, do not satisfy the diagnostic criteria for an 
evaluation in excess of 30 percent as set forth in Diagnostic 
Code 9434.  As a result, his assertions do not constitute 
evidence that this disability warrants an increased 
evaluation.  

Further, the evidence fails to show that the veteran 
qualifies for extra-schedular consideration for his 
service-connected depressive disorder, NOS.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the schedular rating is adequate.  Id. at 
115.  If the veteran's disability picture is contemplated by 
the rating schedule, the veteran's assigned schedular 
evaluation is adequate and no referral is required.  Ibid.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at 115-116; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Thun, 
22 Vet. App. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  The veteran's psychiatric complaints are not 
extraordinary for a person with a depressive disorder.  His 
complaints are reflected in the 30 percent evaluation.  Thus, 
the Board finds that the schedular criteria are adequate for 
rating the veteran's depressive disorder.  As a result, the 
other two steps in the analysis of extra-schedular ratings 
need not be reached.  Thun, supra, 22 Vet. App. at 115-116.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 30 percent for 
depressive disorder, NOS.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 30 percent for depressive 
disorder, NOS, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


